DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-22 are currently pending in the application.

Priority
This application repeats a substantial portion of prior Application Nos. 15199829 (filed 6/30/2016), 14152577 (filed 1/10/2014), 11839671 (filed 8/16/2007), and 60822532 (filed 8/16/2006), and adds a limitation in the claim language that is not presented or supported in the prior applications. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior applications. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. Claim 1 in the current application is drawn to a device comprising a dielectric layer, and recites the limitation “wherein the dielectric layer has an average dielectric constant at 1 MHz below about 4.5”. However, the prior cited applications disclose dielectric layers formed from the composition of Example in Table 1 having a dielectric constant of 4.12 or 3.44 at 1 MHz (e.g. TABLEs 1, 2 - Cont. 11/839671, issued as US 8,659,158 B2). The cited applications fail to provide support for devices within the scope of claim 1 comprising a dielectric layer having an average dielectric constant at 1 MHz below about 4.5. Thus, given that the claimed limitation is supported only by claim 11 of Continuation 16138487 (issued as US 10,703,922), claims in the current application are accorded the priority date of 9/21/2018, i.e. the filing date of Continuation Appl. No. 16138487. For future reference, Applicants are also alerted that the prior filed applications do not support the limitations as recited in claims 6, 13, 17, 20-22.
Specification
The disclosure is objected to because of the following: 
The specification as filed on 5/28/20 fails to provide support for the limitation “wherein the dielectric layer has an average dielectric contestant at 1 MHz below about 4.5”, and limitations as recited in claims 6, 13, 17, 20-22.
Appropriate correction is required.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale,
	or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (US 8,659,158 B2).
Regarding claim 1, Cai teaches an aqueous composition for forming a micro-fluid jet printable dielectric film layer, said composition comprising from about 5 to about 20 wt.% of a polymeric binder emulsion, from about 10 to about 30 wt.% of a humectant, from about 0 to about 3 wt.% of a surfactant, with a composition comprising components within the disclosed range and printed on a microporous inkjet photo paper or a TR4 board providing for a dielectric constant at 1 MHz of 4.15 and 3.44, respectively (Ab., col. 1, lines 31-53, Tables 1, 2, ref. claim 1). Cai further teaches devices and articles that may be made using the disclosed fluid compositions, and microelectronic circuit comprising a dielectric film (col. 9, lines 40-45, ref. claims), and thus meets the limitations of claim 1.
Regarding claims 2 and 3, Cai teaches propylene glycol humectant (TABLE 1, ref. claim 2). It is noted that propylene glycol has a boiling point of 188.2oC.
Regarding claims 4 and 5, Cai teaches claimed nonionic surfactants (col. 4, line 30-line 1-8, TABLE 1, ref. claims 3, 4).
Regarding claim 6, Cai teaches films having thickness within the claimed range (col. 6, lines 38-39).
Regarding claims 7 and 15, Cai teaches compositions having claimed surface tension and viscosity (Ab., col. 1, lines 39-51, col. 2, lines 22-24, ref. claims 1, 5, 9).
Regarding claims 8-12, Cai teaches claimed ceramic particles and metal oxide/additive particles dielectric properties and (col. 5, lines 9-34, ref. claims 7, 8).
Regarding claim 13, Cai teaches polymeric binder having claimed glass transition temperature (col. 3, lines 42-45, TABLE 2).
Regarding claim 14, Cai teaches devices and articles, including transistors, diodes, capacitors and resistors (col. 9, lines 12-17).
Regarding claim 16, Cai teaches that the dielectric films function as sealing layers that prevent electromigration of silver between adjacent conductive traces, for e.g., conductive silver traces printed on a dielectric layer made from the disclosed composition and overprinted with the same dielectric layer to encapsulate silver traces showed no signs of electromigration of silver between adjacent conductive traces when placed in a chamber at 85o C at 85% relative humidity with a 20V bias between them (col. 8, lines 24-39).
Regarding to claims 17-22, Cai teaches dielectric layer having properties within the scope of the claimed invention (TABLE 2).
In light of above, presently cited claims are anticipated by the reference.

Claims 1-5, 7, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCollum et al. (US 2004/0003999 A1).
Regarding claim 1, McCollum teaches dielectric coating compositions for forming multi-layer circuit assembly, useable in electrical components and microelectronic circuit packages, circuits and units (i.e. devices), comprising a resinous phase dispersed in an aqueous medium, wherein the resinous phase includes a resin (a) and a curing agent (b) reactive with the active hydrogens of the resin, for forming a cured dielectric film having a dielectric constant of less than or equal to 3.50 at 1 MHz (Ab., [0001-0003, 0031, 0068], ref. claims 39, 41). Disclosed film forming resins (a) include an acrylic polymer (reads on polymeric binder) ([0037], ref. claim 8). The reference teaches propylene glycol as an optional coalescing solvent [0064], and curing at an elevated temperature ranging from 90oC to 300oC [0073]. It is noted that according to the instant specification [0026], film formation entails evaporation of humectant and water from the layer. Furthermore, the lower limit for the claimed surfactant amount includes 0. Thus, McCollum’s dielectric film comprising a cured acrylic polymer meets the compositional limitations of the claimed dielectric layer formed from the claimed aqueous composition, and McCollum’s dielectric films have a dielectric constant that falls within the scope of the claimed invention (claim 1).
With regard to claims 2 and 3, as stated in paragraph 19, McCollum teaches propylene glycol as an optional coalescing solvent and curing of the dielectric layer at 90oC to 300oC [0073]. Moreover, the according to the instant specification [0026], film formation entails evaporation of humectant and water from the layer. Thus, the claimed limitations are not seen as essential components of the claimed dielectric layer.
With regard to claims 4 and 5, McCollum does not teach a surfactant as an essential component of the dielectric film, and the lower limit in the claimed surfactant amount includes 0.
With regard to claim 7 and 15, the claimed limitations drawn to an aqueous composition are not seen as materially limiting the scope of a dielectric film formed from the aqueous composition of claim 1 because according to the instant specification [0026], film formation entails evaporation of humectant and water from the layer.
With regard to claims 18 and 19, McCollum teaches a dielectric film that satisfy the material characteristics as recited in claim 1, i.e. comprises a polymeric binder and has a dielectric constant within the scope of claim 1 and therefore, the claimed features must be inherent to the disclosed dielectric films.

Claims 6, 8-10, 12-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCollum et al. (US 2004/0003999 A1).
The discussion with regard to McCollum from paragraph 19 above is incorporated herein by reference. 
McCollum is silent with regard to a dielectric film having claimed features in a single embodiment. 
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 
With regard to claim 6, McCollum teaches a dielectric coating of a uniform thickness of no more than 50 microns.
With regard to claims 8-10 and 12, McCollum teaches titanium dioxide as an additive. It is noted that claim 9 does not necessarily limit the scope of claim 8, given the alternative recitation for the particles of in claim 8.
With regard to claims 13 and 17, McCollum teaches polymers, such as acrylic polymers comprising anionic carboxylic groups and polar hydroxyl groups ([0037], ref. claim 8). Given the glass transition temperature (Tg) of the polymer influences the elasticity/rigidity and softening temperature of the resultant film, a skilled would have found it obvious to include polymers having any desired Tg depending on the desired level of rigidity desired, including those having a Tg as in the claimed invention, absent evidence of criticality for the claimed limitation. 
With regard to claim 14, McCollum teaches electric components such as resistors, transistors and capacitors are commonly mounted on circuit panel structures such as PCBs including a flat sheet of dielectric material applied to a metal core [0001-0002].
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to form McCollum’s dielectric films having any thickness of less than 50 microns, or to provide for McCollum’s dielectric films comprising titanium dioxide, or to provide for PCBs comprising McCollum’s dielectric layers for use in electric components such as resistors, transistors and capacitors and thereby arrive at claim invention. A skilled artisan would reasonably expect titanium dioxide, i.e. metal oxide particles, in McCollum’s dielectric films to be capable of providing for advantages as recited in claim 8, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 8,659,158 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claims 1 and 9 are as follows:

    PNG
    media_image1.png
    444
    591
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    446
    585
    media_image2.png
    Greyscale


The reference patent claims are silent with regard to a device comprising a dielectric layer having claimed dielectric constant.
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, that a micro-electronic circuit comprising a dielectric film are useable in electrical and electronic devices. Moreover, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). In this regard, the composition of Example 1 in TABLE 1 (ref. patent), which falls within the scope of aqueous compositions of reference patent claim 1 and instant claim 1, has a dielectric constant of 4.12 or 3.44 (TABLE 2, ref. patent). Additionally, the reference patent discloses that the most suitable film formation method will vary with the specifies of the formulation, but all heat and energy application must stay within the thermal budget of the substrate, functional layers, and the device or system to be fabricated (col. 2, lines 35-40). Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to form a device comprising a micro-electronic circuit of patent claims 1 and 9 comprising a dielectric film formed aqueous composition of claim 1, including those having a dielectric constant of 4.12 or 3.44 (obviates claims 1, 3, 13, 15).
With regard to claims 2, 4, 5 and 7, reference claims 2, 3, 4 and  5, respectively, meet the claimed limitation.
With regard to claims 8-12, reference claims 6-8 meet the claimed limitation.
With regard to claims 6, 14, 16-22, the reference patent discloses a total layer thickness of 20-25 microns (claim 6, ref. patent col. 9, lines 38-39), adjacent dielectric layers with 400 micron gap and encapsulating silver traces showing no signs of electromigration under claimed test conditions (claim 16, ref. patent col. 8, lines 24-39), and dielectric film formed from a composition within the scope of instant claim 1 having claimed properties (claims 17-22, ref. patent TABLE 2).

Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10,113,074 B2 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 1 is as follows:

    PNG
    media_image3.png
    685
    839
    media_image3.png
    Greyscale

35.	The reference patent claims are silent with regard to a dielectric layer having claimed dielectric constant. Incorporating the discussion from paragraph 36 above concerning portions of the specification which provide support for the patent claims, the composition of Example 1 in TABLE 1 (Ref. patent), which falls within the scope of aqueous compositions of reference patent claims 1 and instant claim 1, has a dielectric constant of 4.12 or 3.44 (TABLE 2, ref. patent). Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to provide for a device according to ref. claim 1, comprising a dielectric film formed from the aqueous composition of ref. claim 1, including those having a dielectric constant fof 4.12 or 3.44 which fall within the scope of the claimed invention  (obviates claims 1, 6, 15, 17).
With regard to claims 2, 3, 4, 5, ref. patent claims 2-4 meet the claimed limitation. It is noted that propylene glycol of ref. patent claim 2 meets boiling point limitation of claim 3.
With regard to claims 7-12, ref. patent claims 5-7, 10-12 meet the claimed limitation.
With regard to claim 13, ref. patent claim 13 meets the claimed limitation.
With regard to claim 14, reference claim 14 meets the claimed limitation.
With regard to claim 16, 18-22, adjacent dielectric layers with 400 micron gap and encapsulating silver traces showing no signs of electromigration under claimed test conditions (claim 16, ref. patent col. 8, lines 43-59), and dielectric films formed from a composition within the scope of instant claim 1 having claimed properties (claims 17-22, ref. patent TABLE 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi et al. (US 6,121,171) teaches a composite film comprising a continuous phase comprising para-oriented aromatic polyamide fibrils, and a low dielectric resin that is dispersed within the continuous phase, wherein said film having a dielectric constant at 1 MHz of not more than 3.2 (Ab., col. 3, lines 46-62). The reference teaches low dielectric resin as including polymer/copolymer (read on polymeric binder) and that the composite films may be used in printed circuit board (cool. 3, lines 5-10). Muramatsu (US 20080081131 A1) teaches insulating films for use in electronic devices and the like, having good film properties such as dielectric constant within the claimed range, and mechanical strength (Ab., Examples).


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762